Citation Nr: 1717830	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-11 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased  disability rating for right inguinal hernia repair scar, in excess of 0 percent from June 12, 2009 to July 16, 2013, and in excess of 10 percent from July 16, 2013.

2.  Entitlement to a higher (compensable) initial disability rating for a spastic colon disorder from June 12, 2009.

3.  Entitlement to an effective date earlier than March 27, 1997 for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and panic disorder with agoraphobia.

4.  Entitlement to a higher initial disability rating for an acquired psychiatric disorder in excess of 70 percent from March 27, 1997.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) from March 27, 1997 to November 23, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1964 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 and April 2010 rating decisions of the RO in Los Angeles, California.  The April 2009 rating decision granted service connection for PTSD and assigned a 10 percent disability rating from March 27, 1997.  The April 2010 rating decision, in pertinent part, granted service connection for a spastic colon disorder and assigned a noncompensable disability rating from June 12, 2009, and denied an increased (compensable) disability rating for a hernia repair scar.  In an April 2012 rating decision, the RO granted a higher initial disability rating for PTSD to 70 percent effective March 27, 1997, and granted a TDIU from November 23, 2009.  In a September 2013 rating decision, the RO granted an increased rating for the hernia repair scar to 10 percent from July 16, 2013.

The Board has recharacterized one of the issues on appeal as entitlement to a higher initial disability rating for an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and panic disorder with agoraphobia, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In October 2016, the Veteran testified at a Board Videoconference hearing in Los Angeles, California, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	For the rating period on appeal from June 12, 2009 to July 16, 2013, the Veteran's hernia repair scar has been characterized by one linear scar that was not painful or unstable, measuring 1.0 centimeters wide and 15 centimeters long.

2.	For the rating period on appeal from July 16, 2013, the Veteran's hernia repair scar has been manifested by pain.

3.	For the entire initial rating period on appeal from June 12, 2009, the Veteran's spastic colon disorder has manifested in symptoms that more nearly approximate frequent episodes of bowel disturbance with abdominal distress.

4.	The Veteran did not file a claim for service connection for an acquired psychiatric disorder within one year of separation from service.

5.	An unappealed November 1992 rating decision denied service connection for a neuropsychiatric condition, including PTSD, depression, bipolar disorder, and panic disorder with agoraphobia.

6.	On March 27, 1997, VA received an informal claim to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and panic disorder with agoraphobia.

7.	For the entire initial rating period on appeal from March 27, 1997, the Veteran's acquired psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas due to depressed mood, anxiety, panic attacks more than once a week, impairment of short- and long-term memory, inability to establish and maintain effective relationships, suicidal ideation, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances.

8.	For the period from March 27, 1997 to November 23, 2009, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1.	For the period from June 12, 2009 to July 16, 2013, the criteria for an increased (compensable) disability rating for the right inguinal hernia repair scar have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).

2.	The criteria for an increased rating in excess of 10 percent for the right inguinal hernia repair scar have not been met or more nearly approximated for the period from July 16, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016). 

3.	Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial disability rating of 10 percent, but no higher, for the spastic colon disorder have been met for the entire initial rating period from June 12, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2016).

4.	The requirements for an effective date earlier than March 27, 1997 for the grant of service connection of an acquired psychiatric disorder, including PTSD, depression, bipolar disorder, and panic disorder with agoraphobia, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

5.	The criteria for a higher initial disability rating in excess of 70 percent for an acquired psychiatric disorder, including PTSD, depression, bipolar disorder, and panic disorder with agoraphobia, have not been met or more nearly approximated for the entire initial rating period from March 27, 1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

6.	Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from March 27, 1997 to November 23, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, with respect to the issue of an increased rating for the hernia repair scar, the RO provided the Veteran notice in July 2009, prior to issuing the April 2010 rating decision denying an increased rating for the hernia repair scar.

The Veteran is challenging the initial disability rating assigned following the grant of service connection for a spastic colon disorder, as well as the effective date of the grant of service connection and initial disability rating assigned for an acquired psychiatric disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issues of a higher increased disability rating for a spastic colon disorder, an acquired psychiatric disorder, and earlier effective date for service connection for an acquired psychiatric disorder, no additional notice is required regarding these downstream elements of their respective service connection claims.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, lay statements, and the transcript from the October 2016 Board hearing.

Since issuance of the last Supplemental Statement of the Case (SSOC) in September 2013, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran in October 2016.  38 C.F.R. § 20.1304 (2016).

The Veteran was afforded VA examinations in April 1998, May 2007, October 2009, February 2011, and July 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed relevant evidence in the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.

The Board has considered the representative's general contention during the October 2016 Board hearing that the rating issue for an acquired psychiatric disorder on appeal is based on an old VA examination, and that since then the severity of the PTSD may have worsened, so a new VA examination may be warranted.  The representative made the general assertion, but did not represent that the Veteran has asserted worsening of PTSD symptoms or social or occupational impairment, and the representative did not indicated any specific evidence that could be interpreted as suggestive of worsening psychiatric symptoms or worsening of social or occupational functioning.  While a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination (see Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95), the mere passage of time does not require VA to provide a new medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

The Board finds that, in this case, the duty to assist does not require obtaining a new VA mental examination because neither the Veteran, representative, nor the record has suggested that the service-connected acquired psychiatric disorder has worsened in severity since the most recent VA examination in July 2013.  The representative had only advanced a general, non-case-specific assertion of possibility that the Veteran's psychiatric symptoms may have worsened in severity, without providing any specific assertions or pointing to evidence of symptoms and/or decreased social or occupational impairment.  Neither the representative nor the Veteran has indicated any relevant symptoms or social or occupational impairment that has worsened since the July 2013 VA examination to trigger further examination or development to help determine whether the criteria for a higher rating have been met or more nearly approximated.  Accordingly, obtaining a new VA mental examination would be a useless act because there is no reasonable possibility that a new VA examination could aid in substantiating a higher (total) initial disability rating for an acquired psychiatric disorder, especially in light of the competent evidence already of record that is adequate to rate the service-connected psychiatric disorder and which also is not suggestive of worsening of symptoms or social or occupational impairment beyond the criteria for the 70 percent disability rating already assigned.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  In consideration of the foregoing, the Board finds that the representative's request for a new VA examination is merely an argument and is not based on an actual assertion of worsening from the Veteran or the evidence of record of worsening of the service-connected disabilities; therefore, a new VA mental examination is not required in this case.

The Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Ratings Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Rating for Right Inguinal Hernia Repair Scar
 from June 12, 2009 to July 16, 2013

For the entire rating period on appeal from June 12, 2009, the hernia repair scar has been assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (2) under Diagnostic Code 7804 provides that provides that a scar or scars that is both unstable and painful on examination may be assigned an additional 10 percent rating. 

The Veteran generally contends that the right inguinal hernia repair scar is painful and that a higher (compensable) disability rating is warranted.  During the October 2016 Board hearing, the Veteran testified to experiencing continuous scar pain since the hernia repair surgery that was performed in-service in 1965.

During an October 2009 VA examination, the VA examiner observed a scar on the right lower quadrant of the ventral abdominal from a herniorrhaphy, measuring 0.2 centimeters wide and 10 centimeters long.  The VA examiner noted the scar was not painful upon examination and noted the scar was a superficial scar with no underlying tissue damage, inflammation, edema, keloid formation or disfiguration, and that the scar did not limit motion or function.

During a February 21, 2011 VA examination, the VA examiner observed a superficial linear scar on the anterior side of the trunk on the Veteran's lower abdomen, measuring 1.0 centimeters wide and 15 centimeters long.  Although the Veteran reported the hernia repair scar had manifested symptoms of pain, tenderness, and swelling, upon examination the VA examiner found that the scar was not painful.  The February 2011 VA examination report was negative for any symptoms of skin breakdown, inflammation, edema, keloid formation, disfiguration, limitation of motion or function, or any underlying tissue damage.  

After a review of all the evidence, both lay and medical, for the rating period on appeal from June 12, 2009 to July 16, 2013, the Board finds that the criteria for an increased (compensable) disability rating have not been met or more nearly approximated.  Findings from the October 2009 and February 2011 VA examinations do not reveal the hernia repair scar was unstable or painful as required for an increased 10 percent rating under Diagnostic Code 7804.  

Although the Veteran testified during the October 2016 Board hearing that the hernia repair scar had been painful ever since the hernia repair surgery that was done in service in 1965, the Veteran also testified to bowel pain following the hernia repair surgery and was unable to distinguish between the pain caused by the surgical scar and bowel pain.  Further, the Veteran is a lay person and, while the Veteran is competent to relate observable symptoms of abdominal pain, does not have the requisite medical knowledge or experience to be able to diagnose and distinguish symptoms of medically complex dermatological and gastrointestinal disorders.  In any event, symptoms of bowel pain have already been attributed to the spastic colon disorder, for which service connection has been granted as secondary to the hernia repair scar, and for which the Board's instant decision grants an increased disability rating below; accordingly, granting a compensable rating for the hernia repair scar based on the separately service-connected spastic colon disorder symptoms would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability).

Additionally, the hernia repair scar was found to be not painful during both the October 2009 and February 2011 VA examinations; thus, the Veteran's testimony during the October 2016 Board hearing that the hernia repair scar had manifested in symptoms of pain ever since the hernia repair surgery in 1965 is outweighed by the more competent medical evidence of record found in the October 2009 and February 2011 VA examination reports.

As there is no other competent evidence of record that demonstrates the hernia repair scar was painful or unstable during the period from June 12, 2009 to July 16, 2013, the weight of the evidence is against a finding that a compensable rating is warranted for the hernia repair scar under Diagnostic Code 7804.  

The Board next finds that the weight of the evidence is against a finding that any other Diagnostic Codes for rating scars are applicable or would result in a higher rating.  See 38 C.F.R. § 4.118.  Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep (i.e. associated with underlying soft tissue damage) or cause limited motion are rated as 10 percent disability for areas at least six square inches in size, 20 percent disabling for areas at least 12 square inches in size, 30 percent disabling for areas at least 72 square inches in size, and 40 percent disabling for areas at least 144 square inches in size.  Under Diagnostic Code 7802, a maximum 10 percent disability rating is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Because the Veteran's hernia repair scar has a maximum width of 1.0 centimeters, a maximum length of 15 centimeters, and is a superficial scar, these Diagnostic Codes are not applicable.

Under Diagnostic Code 7805 for "other" scars or "other" effects of scars rated under Diagnostic Codes 7800, 7801, 7802, or 7804, any disabling effects not considered in the respective rating criteria for scars are to be evaluated under an appropriate diagnostic code.  In this case, the RO has already granted service connection for a spastic colon disorder associated with the hernia repair scar and assigned a separate noncompensable disability rating, which is one of the issues before the Board on appeal and is further discussed in the Board's decision below.  The evidence of record does not indicate, and the Veteran does not contend, that there are any other disabling effects resulting from the hernia repair scar, other than the spastic colon disorder.

Based on the foregoing, the Board finds that, for the period from June 12, 2009 to July 16, 2013, the weight of the lay and medical evidence demonstrates that the hernia repair scar has not more nearly approximated one or two painful or unstable scars (the criteria for a 10 percent rating); therefore, the Board finds that a compensable rating is not warranted under Diagnostic Code 7804 for the hernia repair scar.  38 C.F.R. §§ 4.3, 4.7, 4.118.

Increased Rating for Right Inguinal Hernia Repair Scar 
from July 16, 2013

During a July 2013 VA examination, the VA examiner observed one hernia repair scar on the right lower quadrant of the Veteran's torso, and noted the linear scar measured 5 centimeters long.  The July 2013 VA examination report is the earliest indication in the record reflecting a finding that the hernia repair scar was painful upon examination, but was not found to be unstable and did not limit motion in any way.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the criteria for an increased disability rating in excess of 10 percent under Diagnostic Code 7804 for the period from July 16, 2013 have not been met or more nearly approximated.  The residual hernia repair scar involves only one scar, that has been found to be painful, but not unstable; thus, a 20 percent rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Further, findings from the October 2009, February 2011, and July 2013 VA examinations do not reveal three or more scars that are painful or unstable as required for a higher 20 percent rating under Diagnostic Code 7804.  

As discussed above, the Veteran's hernia repair scar has a maximum width of 1.0 centimeters, a maximum length of 15 centimeters, and is a superficial scar; thus, the rating criteria under Diagnostic Codes 7801 and 7802 are not applicable in this case.  The issue of a higher initial disability rating for a spastic colon disorder associated with the hernia scar repair, separately rated in accordance with Diagnostic Code 7805, is discussed below.

Initial Rating for a Spastic Colon Disorder

The April 2010 rating decision on appeal granted service connection for a spastic colon disorder as secondary to the service-connected hernia repair scar, and assigned a noncompensable disability rating under Diagnostic Code 7319 from June 12, 2009, the date the claim for an increased rating for the hernia repair scar was received by VA.  

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2016).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (Diagnostic Code 7319).

The Veteran underwent a VA examination in October 2009 for the service-connected hernia repair scar.  During the October 2009 VA examination, the Veteran reported symptoms of abdominal pain since undergoing a hernia repair surgery in service in 1965.  The Veteran reported previously undergoing extensive gastrointestinal evaluations that determined the etiology of the abdominal pain is spastic colitis related to the hernia repair scar.  The October 2009 VA examination report reflects the Veteran was diagnosed with spastic colitis related to adhesions due to the right inguinal herniorrhaphy scar; however, the October 2009 VA examination report did not note any reported symptoms of the spastic colitis disorder.

During a February 2011 VA examination, the Veteran reported a history of irritable bowel syndrome, with symptoms of nausea, vomiting, diarrhea, and abdominal pain.  The February 2011 VA examination report reflects the Veteran denied symptoms of chronic constipation, but endorsed symptoms of alternating diarrhea and constipation, with constant lower abdominal pain characteristic of abdominal distress and cramps.  The Veteran denied receiving any treatment for the condition, but reported the chronic abdominal pain and diarrhea caused incontinence.  The February 2011 VA examination report reveals the Veteran was diagnosed with irritable bowel syndrome and spastic colon manifested by chronic abdominal pain with cramps and diarrhea.  The VA examiner also noted the spastic colon disorder did not cause anemia and that there were no findings of malnutrition.

A March 2013 private treatment record from Dr. J.H. shows the Veteran presented with complaints of symptoms of bloating, gas, and belching for the last two weeks and that the symptoms had been coming and going for many years.  Dr. J.H.'s assessment was abdominal bloating and longstanding alternating diarrhea and constipation.  The March 2013 treatment record reflects the Veteran was given a trial of probiotics.

An April 2013 private treatment record from Dr. J.H. reflects the Veteran reported increased belching but that symptoms of constipation had improved.  Dr. J.H. indicated that the constipation was the likely source of the reported abdominal pain, but that the Veteran was no longer constipated.

In July 2013, the Veteran underwent another VA examination for intestinal conditions.  The July 2013 VA examination report reflects that the Veteran was diagnosed with a spastic colon disorder associated with the hernia repair scar and that continuous medication was not required to control symptoms of the spastic colon disorder.  The VA examination report also shows the Veteran endorsed symptoms of alternating diarrhea and constipation and nausea, but denied episodes of bowel disturbances with abdominal distress, or exacerbations or attacks of the intestinal condition.  Further, the July 2013 VA examiner indicated negative findings of weight loss, malnutrition, complications or other general health effects attributable to the spastic colon disorder; however, the VA examiner did note that the Veteran may experience fatigue and lethargy due to the spastic colon disorder.

An April 2014 private treatment record from Dr. D.C. reflects the Veteran reported symptoms of generalized abdominal pain and bloating that was worse with eating and that the symptoms were intermittent.  Dr. D.C. noted assessment of the Veteran's ongoing gastrointestinal issues, including intermittent diarrhea and constipation, abdominal pain, bloating, and belching, was suspect functional; however, at the time of the April 2014 treatment record, Dr. D.C. indicated that the symptoms of alternating constipation and diarrhea had been resolved.  An August 2014 private treatment record showed that the symptoms of alternating constipation and diarrhea were still resolved and that the Veteran was eating a very healthy diet.

A January 2015 private treatment record from Dr. D.C. reflects the Veteran's diagnoses of irritable bowel syndrome and bacterial overgrowth syndrome.  The January 2015 treatment record shows the Veteran's symptoms of abdominal bloating and discomfort were recurrent and had previously been resolved after starting Rifaximin and consuming Greek yogurt, and that symptoms of alternating constipation and diarrhea were still resolved due to the Veteran's healthy diet.

During the October 2016 Board hearing, the Veteran testified to symptoms of abdominal pain, bloating, and constipation.  The Veteran also testified that the spastic colon symptoms have manifested in diarrhea or constipation that occur on a daily basis.  During the October 2016 Board hearing, the Veteran's representative indicated that medical records from a private provider reflect the extent and severity of the spastic colon symptoms.

After a review of all the evidence, both lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from June 12, 2009, the Veteran's spastic colon disorder has more nearly approximated moderate symptoms including frequent episodes of bowel disturbance with abdominal distress.  The evidence of record shows that the Veteran's spastic colon disorder has been manifested by intermittent symptoms of alternating diarrhea and constipation, bloating, abdominal pain, nausea, and belching.  The private medical records referenced by the representative during the October 2016 Board hearing demonstrate that the Veteran's spastic colon symptoms have been frequent, but intermittent, throughout the entire initial rating period on appeal.  Additionally, the July 2013 VA examiner indicated the Veteran did not have episodes of bowel disturbance with abdominal distress (not frequent episodes as required for the 10 percent rating).  While private treatment records starting from April 2014 through as recently as January 2015, reflect the Veteran's symptoms of alternating constipation and diarrhea had been resolved due to consuming a healthy diet, the Veteran testified during the October 2016 Board hearing that symptoms of diarrhea or constipation occur on a daily basis.  The Board finds that, based upon all the evidence of record, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected spastic colon disorder has been productive of "moderate" symptoms for the entire initial rating period on appeal; therefore, a 10 percent disability rating is warranted under Diagnostic Code 7319 for the entire initial rating period from June 12, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.114.  

Next, the Board finds that the weight of the evidence of record is against a finding that a higher initial disability rating in excess of 10 percent is warranted under Diagnostic Code 7319 for "severe" symptoms of a spastic colon disorder.  As discussed above, the medical evidence of record demonstrates that the Veteran's spastic colon symptoms of alternating constipation and diarrhea have been intermittent (one criteria for the 30 percent rating), and the July 2013 VA examination report indicated the Veteran did not have episodes of bowel disturbance with abdominal distress (not more or less constant as required for the 30 percent rating).  For these reasons, the Board finds that the evidence does not support a 30 percent rating under Diagnostic Code 7319.

As noted earlier, 38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.   A single rating will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such rating.

The Board also finds that the evidence does not support a rating in excess of 10 percent based upon another Diagnostic Code pertaining to abdominal disabilities.  As discussed above, the predominant manifestations of the spastic colon disorder are alternating diarrhea and constipation, bloating, abdominal pain, nausea, and belching.  A 30 percent rating under Diagnostic Code 7346 is authorized for hernia with symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, while symptoms of regurgitation and pain are noted, there has been no evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, accompanied by substernal or arm or shoulder pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of considerable or severe impairment of health.

There is also no showing of ulcerative colitis as is rated under Diagnostic Code 7323, or that the service-connected hernia repair scar was the cause of such symptoms.  Diagnostic Code 7332 provides for higher ratings only if there is evidence of occasional involuntary bowel movements, necessitating wearing of a pad; this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes regarding abdominal conditions do not afford a basis for the assignment of an initial rating higher than 10 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307, 7332.

In short, the Board has considered rating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds none applicable that would grant the Veteran a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Earlier Effective Date for Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks an effective date earlier than March 27, 1997 for the grant of service connection for an acquired psychiatric disorder, including PTSD, depression, bipolar disorder, and panic disorder with agoraphobia.  During the October 2016 Board hearing, the Veteran testified to receiving mental health treatment sometime in the 1980s and that she believed a social worker had filed a claim for service connection for an acquired psychiatric disorder on the Veteran's behalf.  Additionally, the representative also referenced a January 1994 rating decision during the October 2016 Board hearing and suggested that the Veteran may have mistakenly filed a claim for nonservice-connected pension, rather than a claim for service connection for an acquired psychiatric disorder.

Service connection for an acquired psychiatric disorder was granted in an April 2009 rating decision with a 10 percent rating assigned as of March 27, 1997, which was the date VA received Congressional correspondence that was interpreted to be an informal claim to reopen service connection for an acquired psychiatric disorder.

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.  

After review of the record, the Board finds that the criteria for an effective date earlier than March 27, 1997, for the award of service connection for an acquired psychiatric disorder, including PTSD, depression, bipolar disorder, and panic disorder with agoraphobia, are not met.  The record reflects the Veteran first filed a claim for service connection for a neuropsychiatric condition in July 1992, which was denied in an unappealed November 1992 rating decision.  The Veteran subsequently filed a claim for nonservice-connected pension in May 1993 for nervous breakdowns and PTSD, which was initially denied in a January 1994 rating decision.  Another claim for nonservice-connected pension was filed in July 1995, which was granted in October 1995 on account of the Veteran's major depression.

In March 1997, VA received Congressional correspondence pertaining to the Veteran's concerns regarding obtaining an increase in VA compensation benefits.  Attached to the March 1997 Congressional correspondence was a letter from the Veteran seeking help specifically to reopen a compensation claim for injuries resulting from military sexual trauma, which the Veteran distinguished from the VA pension she had already been receiving at the time.  Following the final November 1992 rating decision denying service connection for a neuropsychiatric condition, the March 1997 Congressional correspondence is the earliest communication which may be construed as an informal claim to reopen service connection for an acquired psychiatric disorder. 

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Although entitlement to the benefit may have arisen (i.e., the condition arose) prior to March 27, 1997, no claim to reopen disability benefits for an acquired psychiatric disorder was received prior to the Congressional correspondence received on March 27, 1997.  From the time of the November 1992 rating decision denying service connection for a neuropsychiatric condition until VA received the March 1997 Congressional correspondence, VA had only received claims for a nonservice-connected pension from the Veteran, which does not constitute an intent to simultaneously file a claim for disability benefits.  See 38 C.F.R. § 3.155(b)(6) (2016) ("VA will not recognize more than one intent to file concurrently for the same benefit (e.g., compensation, pension).").  Because no claim to reopen service connection for an acquired psychiatric disorder was received prior to March 27, 1997, the evidence weighs against the assignment of an earlier effective date, and the appeal is denied.

Initial Rating for an Acquired Psychiatric Disorder

For the entire initial rating period on appeal from March 27, 1997, the service-connected acquired psychiatric disorder, including PTSD, depression, bipolar disorder, and panic disorder with agoraphobia, has been assigned a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."   

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)." 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016). 

The Veteran generally contends that the initial rating assigned for the service-connected acquired psychiatric disorder has been manifested by more severe symptoms and impairment than contemplated by the 70 percent initial disability rating assigned from March 27, 1997.

A March 1997 private treatment record shows the Veteran had entered a rehabilitation program that included daily classes for learning basic computer skills.  The Veteran reported being stressed during the day and feeling sad during class, but was trying to adjust to the rehabilitation program.

A June 1997 private treatment record reflects the Veteran was diagnosed with bipolar disorder and depression with symptoms of depressed mood, psychomotor agitation, insomnia, and feelings of worthlessness.  The June 1997 treatment record notes the Veteran was impaired in both occupational functioning and interpersonal relations due to the psychiatric symptoms, and that it was probable the Veteran also had a diagnosis of PTSD and an eating disorder.

A February 1998 private treatment letter reflects the Veteran had been receiving mental health treatment since February 1993, when the Veteran was hospitalized for a week under the care of an inpatient mental health unit.  Since February 1993, the Veteran had either been receiving out-patient mental health treatment or was partially hospitalized.  The February 1998 letter listed the Veteran's symptoms of depressed mod, psychomotor agitation, panic attacks, insomnia, feelings of worthlessness, suicidal ideation, binge eating, fatigue, loss of interest, experiencing previous traumas via intrusive memories and paranoia, which symptoms impaired both occupational functioning and interpersonal relationships.

The Veteran underwent a VA examination in April 1998.  The Veteran reported a history of multiple psychiatric hospitalizations and current outpatient psychiatric treatment.  The Veteran reported not having worked since 1991 when she had a nervous breakdown at work, which resulted in a psychiatric hospitalization.  The Veteran also conveyed being distrusting of people but that she did not like to isolate herself; social interactions included a friend who read to the Veteran, who the VA examiner noted accompanied the Veteran to the April 1998 VA examination.  Upon examination, the VA examiner noted the Veteran to be cleanly dressed, oriented, with normal speech patterns, but exhibited mild to moderate cognitive impairment, an inability to focus, and delayed recall.  The Veteran endorsed panic attacks, auditory and visual hallucinations, vague suicidal or homicidal thoughts without intent or a plan, and a history of multiple prior suicide attempts.  The VA examiner described the overall psychiatric symptoms as very severe social and industrial impairment, assigned a GAF score of 26, suggesting serious symptoms or serious impairment in social and occupational functioning.

A September 1999 private treatment record reflects the Veteran conveyed frustrations with school as she was required to read one book a week.  The Veteran described the intensity of the curriculum but discussed that it was something she wanted to accomplish.

The Veteran underwent another VA examination in May 2007, during which the Veteran reported symptoms of weight gain and poor concentration.  The Veteran also reported attending group therapy sessions less frequently as the Veteran's suicidal ideations and fear of other people had lessened.  The VA examiner observed the Veteran was clean, casually dressed, but exhibited a blunted affect, mild impairment of immediate and recent memory, and moderate impairment of remote memory.  The May 2007 VA examination report contains the VA examiner's positive findings of attention disturbance, persistent delusions, sleep impairment, auditory and visual hallucinations that were not persistent, and panic attacks.  The VA examiner did not discern any inappropriate behavior, obsessive or ritualistic behaviors, or any suicidal or homicidal ideations.  The May 2007 VA examiner also noted that the Veteran exhibited good impulse control, was able to maintain personal hygiene, did not have problems with the activities of daily living, and understood the outcome of her behavior.  The May 2007 VA examiner diagnosed the Veteran with mixed bipolar disorder and chronic PTSD, assigned a GAF score of 40 and described the Veteran's symptoms as severe and caused significant impairment in social and occupational functioning, judgment, thinking and mood; however, the VA examiner opined that the Veteran was functioning better than before, that the prognosis of continuing improvement was fair, and that the Veteran's psychiatric symptoms did not result in a total occupational and social impairment.

A February 2010 private treatment letter states that the Veteran had been receiving individual psychotherapy treatment on a weekly basis since March 2009.  The February 2010 treatment letter conveys the Veteran's chronic and severe symptoms of PTSD and depression included panic attacks, debilitating sadness, social isolation, intrusive thoughts, and fear of being around others, which drastically impeded general functioning, maintaining employment and establishing healthy relationships.

During a February 2011 VA examination, the Veteran appeared well developed, well nourished, and in no acute distress.  A mental status examination revealed the Veteran was alert and oriented and exhibited normal behavior and comprehension of commands, and that the Veteran was answering questions appropriately.  The VA examiner noted no obvious signs of hallucinations and delusions, panic attacks, obsessive rituals, or paranoia.  The February 2011 VA examiner noted the Veteran was polite, cooperative and reliable in her interactions with the VA examiner, and observed the Veteran had normal focus, was correctly oriented as to time and place, had intact judgment, but exhibited impaired memory.  The February 2011 VA examination report reflects the Veteran endorsed symptoms of recurrent and intrusive flashbacks, avoidance of stimuli associated with trauma, and episodic panic attacks.  The February 2011 VA examiner diagnosed the Veteran with PTSD, recurrent bipolar disorder with psychotic features, and panic disorder with agoraphobia, assigned a GAF score of 45, and opined that the Veteran's psychiatric disorders manifested as serious mental symptoms and impairment, but that the Veteran was mentally capable of managing her finances and activities of daily living.

In July 2013, the Veteran underwent another VA examination, at which time the Veteran was diagnosed with PTSD, recurrent major depressive disorder with psychotic features, and panic disorder with agoraphobia.  The VA examiner observed the Veteran spoke clearly, but had difficulty gathering what she wanted to say.  The Veteran reported having difficulty maintaining personal hygiene, but was receiving assistance from a care worker four days a week.  The July 2013 VA examination report indicates positive symptoms of panic attacks occurring more than once a week, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and neglect of personal appearance and hygiene.  A GAF score of 45 was assigned, and the July 2013 VA examiner opined that the Veteran's overall disability was best characterized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking , and mood.

During the October 2016 Board hearing, the Veteran testified to having difficulty remembering directions or locating items around the house and the names of close friends.  The Veteran testified to experiencing flashbacks and having suicidal thoughts in the last year.  The Veteran testified to being able to feed herself and being able to drive to the grocery store, but not to faraway places due to fear of getting lost.  The Veteran also testified that a fear of other people and their intentions causes her to call the police frequently to report the perceived suspicious activity.  Finally, the Veteran testified that severe depression and symptoms of fatigue prevent her from performing activities of daily living such as cleaning the house and bathing.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 70 percent (a total 100 percent rating) for the service-connected acquired psychiatric disorder for any period.  For the entire initial rating period on appeal, the Veteran's acquired psychiatric disorder was not productive of total occupational and social impairment.  As the Board has previously acknowledged, the Veteran's acquired psychiatric disorder symptoms have resulted in significant social and occupational impairment, hence, the 70 percent disability rating that recognizes serious symptoms and serious occupational and social impairment the affects various aspects of the Veteran's life; however, the evidence of record does not reflect that, at any time, the symptoms were so severe as to cause total occupational and social impairment to warrant a 100 percent total disability rating.

The Board notes that the Veteran either does not have the significant, to the point of debilitating, symptoms contemplated by a total 100 percent rating, or the symptoms that are present are not of similar severity, frequency, and/or duration as to those symptoms contemplated by a total 100 percent disability rating.  The aforementioned private treatment records and VA examinations have not reflected that the Veteran's acquired psychiatric disorder has resulted in persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although there are indications of past suicidal attempts, the evidence reflects that the Veteran is not in persistent danger of hurting herself or others.  Additionally, while the Veteran has had some thought and concentration difficulties, and some memory loss, the evidence of record demonstrates that such symptoms are not of the severity to the point of debilitation.  The private treatment records and VA examination reports throughout the initial rating period on appeal, all indicate the Veteran had exhibited appropriate behavior, correct orientation as to time and place, good impulse control, with no obvious signs of persistent delusions or hallucinations, or obsessive or ritualistic behavior.

The Board has considered all of the other symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration of the acquired psychiatric disorder are more appropriately consistent with the symptoms contemplated by a 70 percent disability rating.  Additional evidence also supports the Board's finding that social impairment was not total.  The Veteran has maintained a close relationship with her son, and has also been able to establish friendships.  Such evidence reflects that the Veteran's social impairment is not total.  Here, because the Veteran does not have total social impairment, the criteria for a higher rating are not met.  A 100 percent rating for PTSD requires both occupational and social impairment.  38 C.F.R. § 4.130.

In addition, the lowest GAF score recorded was a 26 during the April 1998 VA examination, which would indicate behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas; however, the April 1998 VA examination report also contains findings that the Veteran's speech was normal, was cleanly dressed, oriented, and noted a friend accompanied the Veteran to the VA examination.  The low GAF score of 26, when considered with the April 1998 VA examination report, does not demonstrate total occupational and social impairment.  Other than the April 1998 GAF score of 26, the GAF scores have been consistently at 40 or higher.  While this is a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, it does not demonstrate the severe symptoms or total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  

Considering the above, including the severity, frequency, and duration of the identified mental health symptoms due to the service-connected acquired psychiatric disorder, the Board finds that that symptoms of the acquired psychiatric disorder do not more nearly approximate the symptoms contemplated for a 100 percent total disability rating, and, more importantly, the symptoms do not produce the total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial rating for an acquired psychiatric disorder in excess of 70 percent for any period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.   

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected disabilities discussed above.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's hernia repair scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on painful and unstable scars.  Considering the lay and medical evidence, the Veteran's hernia repair scar is characterized by one superficial scar that is 15 centimeters long and painful.  In this case, comparing the Veteran's disability level and symptomatology of the hernia repair scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

Next, the Board finds that the symptomatology and impairment caused by the Veteran's spastic colon disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, considering the lay and medical evidence, the Veteran's spastic colon disorder has manifested symptoms such as alternating diarrhea and constipation, bloating, abdominal pain, nausea, and belching.  The schedular rating criteria, Diagnostic Code 7319, specifically provides for disability ratings based on the frequency of  episodes of bowel disturbance with abdominal distress and alternating constipation and diarrhea.  Comparing the Veteran's disability level and symptomatology of the spastic colon disorder to the rating schedule, the degree of disability throughout the entire initial rating period on appeal is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

Further, the Board finds that all the symptomatology and impairment caused by the Veteran's service-connected acquired psychiatric disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder has manifested symptoms such as near-continuous panic or depressing, spatial disorientation, neglect of personal hygiene, suicidal ideation, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected hernia repair scar, spastic colon disorder, and acquired psychiatric disorder are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with the service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Entitlement to a TDIU from March 27, 1997 to November 23, 2009

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  Accordingly, as TDIU is part of the Veteran's appeal of the initial rating for an acquired psychiatric disorder, the relevant period on appeal for a TDIU extends to the date VA received the claim to reopen service connection for an acquired psychiatric disorder, i.e., March 27, 1997.  Additionally, the April 2012 rating decision that increased the initial disability rating for an acquired psychiatric disorder to 70 percent, effective March 27, 1997, also granted a TDIU from November 23, 2009 forward; thus, the Board need only consider whether a TDIU is warranted for the period from March 27, 1997 to November 23, 2009.  As a result of the April 2012 rating decision, the Veteran has at least one disability rated at 60 percent disabling for the entire initial rating period on appeal.  38 C.F.R. § 4.16(a). 

After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU is warranted for the period from March 27, 1997 to November 23, 2009, as the service-connected acquired psychiatric disorder prevented the Veteran from obtaining or maintaining substantially gainful employment starting on March 27, 1997 forward.

The record demonstrates that the Veteran last worked in 1991 as a surgical technician.  During the April 1998 VA examination, the Veteran reported having a nervous breakdown at work, which resulted in hospitalization and caused termination of her employment in 1991.  The February 1998 private treatment letter of record states the Veteran had been hospitalized for psychiatric treatment several times since at least February 1993.  Additionally, the April 1998 and May 2007 VA examination reports reflect GAF scores of 26 and 40, respectively, which indicate the overall symptoms of the Veteran's service-connected PTSD manifested in severe occupational and social impairment.  The May 2007 VA examination report reflects the Veteran's reported history of being in and out of a psychiatric hospital regularly and contains the VA examiner's opinion that the Veteran's unemployment was likely associated with both physical and mental symptoms of PTSD and bipolar disorder, including hallucinations, paranoid ideation, insomnia, and inability to concentrate, which impaired the Veteran's ability to function at work or at home.  Further, the February 2010 private treatment letter of record relays the Veteran's long-standing problems finding and maintaining employment due to chronic and severe symptoms of PTSD and depression, including frequent panic attacks, fear of being around others, and resulted in isolation and withdrawal that drastically impeded general functioning.

Based on the above, the Board finds that the evidence of record demonstrates that the service-connected acquired psychiatric disorder precluded the Veteran from obtaining and maintaining substantially gainful employment for the initial rating period on appeal from March 27, 1997 to November 23, 2009.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  In this case, the evidence of record demonstrates that the Veteran's psychiatric symptoms manifested in severe occupational and social impairment throughout the entire initial rating period on appeal from March 27, 1997 as discussed above.  The record shows the Veteran's psychiatric symptoms included delusions, hallucinations, paranoia, frequent panic attacks, attention disturbance, and impaired memory, which the May 2007 VA examiner opined was likely the cause of the Veteran's unemployment.  

For these reasons, the Board finds that the service-connected acquired psychiatric disorder rendered the Veteran unemployable to warrant a TDIU for the period from March 27, 1997 to November 23, 2009.


ORDER

An increased rating for right inguinal hernia repair scar, in excess of 0 percent for the period from June 12, 2009 to July 16, 2013, and in excess of 10 percent for the period from July 16, 2013, is denied.

An initial disability rating of 10 percent, and no higher, for a spastic colon disorder, for the entire initial rating period from June 12, 2009, is granted.

An effective date earlier than March 27, 1997 for the grant of service connection for an acquired psychiatric disorder, including PTSD, depression, bipolar disorder, and panic disorder with agoraphobia, is denied.

For the entire initial rating period on appeal from March 27, 1997, an initial disability rating in excess of 70 percent for an acquired psychiatric disorder, including PTSD, depression, bipolar disorder, and panic disorder with agoraphobia, is denied.

A TDIU for the period from March 27, 1997 to November 23, 2009 is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


